Exhibit 10.2




SPECIAL SEVERANCE AGREEMENT AND GENERAL RELEASE
THIS SPECIAL SEVERANCE AGREEMENT AND GENERAL RELEASE ("Agreement") is entered
into by and between Enable Midstream Services, LLC (the “Company”) and Paul A.
Weissgarber, an individual (hereafter referenced as the "Executive"), and
provided to Executive on February 11, 2016 (the “Delivery Date”) with respect to
the following:
WHEREAS, Executive will be or has been separated from employment per his
resignation with the Company as of February 12, 2016 (the “Termination Date”);
WHEREAS, the Company desires to provide Executive certain benefits upon his
separation from employment in recognition of Executive's service to the Company
and to make Executive’s transition as smooth as possible;
WHEREAS, Executive desires to receive the benefits described herein in exchange
for certain promises and other consideration, including a waiver and general
release of all claims against the parties set forth in the Waiver and General
Release attached hereto and incorporated herein by reference as Exhibit “A”;
WHEREAS, Executive understands that he has twenty-one (21) days after the
Delivery Date to consider this Agreement and understands that he must sign this
Agreement (and the Waiver and General Release) by the end of the 21-day period;
WHEREAS, Executive is hereby advised by the Company that he should consult with
an attorney prior to signing this Agreement and the Waiver and General Release;
and
WHEREAS, Executive desires to sign this Agreement and the Waiver and General
Release, and receive benefits as described in this Agreement in exchange for
certain promises and other consideration.
NOW, THEREFORE, BE IT RESOLVED, that the Company and Executive, in consideration
of the covenants herein set forth, agree as follows:
1.Definitions. For purposes of this Agreement, the following terms shall have
the meanings provided below:


a.Affiliate means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with the person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contact or otherwise. Notwithstanding the
foregoing, the term “Affiliate” with respect to the Company, means (i) OGE
Energy Corp. and each of its wholly owned subsidiaries, so long as OGE Energy
Corp., or one of its wholly owned subsidiaries, has the power to designate one
or more individuals to serve on the Board of Directors of the General Partner
(the “Board”), and (ii) CenterPoint Energy, Inc. and each of its wholly owned
subsidiaries, so long as CenterPoint Energy, Inc., or one of its wholly owned
subsidiaries, has the power to designate one or more individuals to serve on the
Board.


b.Agreement means this Special Severance Agreement and General Release, which
includes the Waiver and General Release attached hereto as Exhibit “A” and
incorporated herein by reference.





--------------------------------------------------------------------------------

Exhibit 10.2




c.Cause: Termination from employment due to unacceptable performance,
misconduct, gross negligence, dishonesty, any violation of the policies of the
Company, the Partnership, the General Partner, or any Affiliates, or acts
detrimental to the Company, the Partnership, the General Partner, or to an
Affiliate or to employees, property or the reputation of the foregoing parties
as stated in this paragraph as determined in the Company’s sole discretion.


d.General Partner means Enable GP, LLC.


e.LTI means the Enable Midstream Partners, LP Long-Term Incentive Plan.


f.Partnership means Enable Midstream Partners, LP.


g.Person means a “Person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, and the rules and regulations thereunder, as such law,
rules and regulations may be amended from time to time, and used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d)
thereof.


h.STI means the Enable Midstream Partners, LP Short Term Incentive Plan,
effective January 1, 2014.


i.Subsequent Disqualifying Events mean any of the following events which may
occur before or after the Termination Date:


i.
acts which are detrimental or destructive to the General Partner, the
Partnership, the Company, or an Affiliate (as determined in the sole discretion
of the General Partner, the Partnership, or the Company);



ii.
any breach of the material terms of this Agreement, including but not limited to
engaging in any Unauthorized Communication or breach of the confidentiality
provisions of this Agreement; and/or



iii.
Executive accepts employment with the Company or an Affiliate prior to signing
the Waiver and General Release.



j.Severance Benefit Payment means the sum of the severance benefits payable to
Executive as described in Paragraph 4.


k.Signature Date means the date Executive signs and returns this Agreement and
the Waiver and General Release.


l.Unauthorized Communication means disclosure, dissemination or duplication of
the Agreement (including the Waiver and General Release) and/or any letters
accompanying the Agreement by Executive to third parties (other than an Exempt
Individual as defined under Paragraph 16) or to the media.


m.Waiver and General Release means the waiver and general release of claims
attached hereto as Exhibit “A”.







--------------------------------------------------------------------------------

Exhibit 10.2


2.Work through Termination Date. If Executive has not already been released by
the Company as of the Delivery Date, he will continue to faithfully and
competently perform his job duties through the Termination Date unless the
Company otherwise indicates or is otherwise mutually agreed upon by the Company
and Executive. If Executive voluntarily resigns from employment with the Company
prior to his Termination Date or is terminated from employment by the Company
for Cause, death or any other reason other than by the Company without Cause
prior to his Termination Date, the Company’s obligations under this Agreement
shall become null and void.


3.Resignation. Effective on the Termination Date the employment relationship
between the Company and Executive will be terminated per Executive’s resignation
from employment, and the Company will be relieved of Executive’s duties in all
respects. Executive resigns from any position as an officer of the Company and
if applicable, as a director, officer, manager, partner or similar position of
each subsidiary or affiliate of the Company.


4.Severance Benefit Payment. Provided Executive complies with the terms of this
Agreement (including the Waiver and General Release), the Company agrees to pay
Executive the following severance benefits:


a.A lump-sum cash payment of one year of Executive’s annual base salary equal to
$345,000.
 
b.A lump-sum cash payment equal to $425,100, which represents the approximate
value as determined by the Company of (i) one-half of Executive’s new hire award
of Restricted Units (as defined under the LTI) granted on January 5, 2015; and
(ii) one-third of Executive’s Performance Units (as defined under the LTI)
granted on June 1, 2015, calculated at target, and (iii) which represents your
share of the Company performance portion of the STI grant as determined by the
Company.


c.A lump-sum cash payment of $15,400 to be used for payment of COBRA premiums
after the Termination Date.


d.A lump-sum cash payment of $5,000 to be used for outplacement services.


For avoidance of doubt, as of the Termination Date, Executive is not vested in
any award under the LTI or STI and forfeits any right to future payment under
the LTI and STI, including but not limited to any payment which Executive may
otherwise be eligible to receive if continuously employed.


The total payments described in this Paragraph 4 constitute the Severance
Benefit Payment. The Severance Benefit Payment shall be reduced by any monies
owed by Executive to the Company, the General Partner, and/or the Partnership,
including, but not limited to, any overpayments made to Executive by the
Company, the General Partner, and/or the Partnership and the balance of any loan
by the Company, the General Partner, and/or the Partnership to Executive that is
outstanding at the time that the benefits are paid.


5.Payment Form, Time. The Severance Benefit Payment, less applicable
withholding, shall be paid in a lump sum no later than 30 days after the
Signature Date and expiration of the seven-day revocation period (as described
in Paragraph 24), provided that Executive has not revoked his signed Agreement
(including the Waiver and General Release) as described below by the close of
business on the seventh (7th) day after the Signature Date. The Severance
Benefit Payment will not otherwise be “benefit bearing” and will not be
considered as compensation for purposes of the Company’s qualified retirement
plan(s) or for





--------------------------------------------------------------------------------

Exhibit 10.2


accrual of paid time off or other leaves. Executive represents that this payment
constitutes monies to which he would not otherwise be entitled but for this
Agreement.


6.Withholding. The Company shall withhold from the Severance Benefit Payment all
federal, state, city or other taxes and any other withholding as may be required
pursuant to any law or governmental regulation or ruling at the time payment is
received.


7.Waiver and General Release. In consideration of the Company’s promises in this
Agreement, Executive agrees to execute the Waiver and General Release attached
hereto as Exhibit “A” no sooner than his Termination Date and no later than the
conclusion of the twenty-first (21st) day after the Delivery Date. By signing
this Agreement, Executive is agreeing that once seven (7) days have passed from
the date he signs the Waiver and General Release, he will not attempt to revoke
or rescind the Waiver and General Release at any time in the future. In
addition, Executive is representing that he fully understands the terms of this
Agreement and the Waiver and General Release and that he has had an opportunity
to seek legal advice regarding the Waiver and General Release under this
Agreement, if he desires to do so, before signing these documents. Executive is
also representing to the Company that he has not commenced any action or filed
any administrative charge or complaint against the Company in regard to his
employment between the Termination Date and the date he signs the Agreement and
Waiver and General Release.


8.Non-Solicitation. Executive agrees that for a period of six (6) months
following the Termination Date, Executive shall not directly solicit the sale of
goods, services or a combination of goods and services from any established
customers of the Company or its Affiliates. As used in this paragraph, an
“established customer” is a customer of the Company or an Affiliate at any time
during the one (1) year period prior to the Termination Date who continues to be
a customer following the Termination Date, regardless of where the customer is
located. Executive further agrees that for a period of one (1) year following
the Termination Date Executive shall not solicit, directly or indirectly,
actively or inactively, the employees or independent contractors of the Company
or its Affiliates to become employees or independent contractors of another
person or business.


9.No Right to Re-employment. In consideration of the Company’s promises in this
Agreement, Executive agrees that his relationship with the Company, the General
Partner, the Partnership, and its successors, and Affiliates has been severed
such that the foregoing entities shall have no obligation to reemploy Executive
in the future. Executive further agrees that this paragraph represents a valid,
non-discriminatory, non-retaliatory reason to decline to consider his
application or terminate any employment arrangement contrary to this Agreement.


10.Commitment to Preserve Good Name. Executive agrees that he will not at any
time in the future defame, disparage or make statements which could embarrass or
cause harm to the Company, the General Partner, the Partnership, an Affiliate,
or any successor thereto or the names and reputations of any of their owners,
officers and/or directors, to any of their current, former or prospective
customers, industry organizations, Executives or contractors, to any
governmental or regulatory agency, or to the press or media. Nothing in this
paragraph or elsewhere in this Agreement is intended to prevent or prohibit
Executive from communicating with the Equal Employment Opportunity Commission
(or any government agency), as set out in Paragraph 18 below.


11.Subsequent Disqualifying Events. Notwithstanding anything stated elsewhere in
the Agreement, if Executive engages in a Subsequent Disqualifying Event, the
Company shall not be obligated to provide any of the severance benefits
described in this Agreement, and shall have the right to be immediately
reimbursed by Executive for the value of the entire Severance Benefit Payment
already provided to Executive





--------------------------------------------------------------------------------

Exhibit 10.2


by the Company under this Agreement. Executive further agrees that in the event
he may attempt to revoke, repudiate or rescind this Agreement (including the
Waiver and General Release) or engage in any Unauthorized Communication at any
time in the future, repayment and reimbursement to the Company for the value of
the entire Severance Benefit Payment paid to Executive described in this
Agreement shall be a contractual prerequisite to any legal action brought or
arbitration sought by Executive in connection with his separation from
employment from the Company or otherwise arising out of the employment or other
relationship with the Company or an Affiliate.


12.Return of Company Property. Executive agrees that, on or before his
Termination Date or such other date as the Company shall instruct, whichever is
earlier, he will return all Company property and the originals and all copies of
any records, files, computer disc or other materials which contain information
about the General Partner’s, the Partnership’s, the Company’s, or an Affiliate’s
business.


13.Confidentiality of Information. Executive agrees that, except with the prior
written consent of the Company, he will not, at any time after the date of this
Agreement, make any independent use of or disclose to any other person or
organization any of the Company’s confidential, proprietary information or trade
secrets. This shall apply to any information which is of a special and unique
value and includes, without limitation, both written and unwritten information
relating to operations; business planning and strategies; finance; accounting;
costs of providing service; operating and maintenance costs; and pricing
matters. This obligation regarding the Company’s confidential, proprietary
information or trade secrets is in addition to, but does not replace, any prior
agreement between Executive and the Company regarding confidentiality. It shall
be a breach of this paragraph for Executive to engage in any Unauthorized
Communication.


14.Severability. If any term, provision, covenant or restriction of this
Agreement (including the Waiver and General Release) is held by a court of
competent jurisdiction or other tribunal to be invalid, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated.


15.Arbitration of Disputes. The parties agree that the subject matter of this
Agreement relates to interstate commerce.  All disputes, claims or controversies
between the Executive and the Company arising out of an alleged breach of this
Agreement and any disputes, claims or controversies allegedly not waived and
released by the Waiver and General Release attached hereto as Exhibit “A”
arising out of the parties' prior employment relationship or otherwise,
including without limitation, any claims identified in Paragraph 1 of the Waiver
and General Release (which is incorporated herein by reference) shall, to the
extent such disputes, claims or controversies relate to the severance benefits
under this Agreement, be settled by arbitration as provided herein. This
agreement to arbitrate, however, shall not preclude the Company from obtaining
injunctive or other equitable relief from a court of competent jurisdiction to
prevent on-going breaches of this Agreement or any other on-going obligations
the Executive may have to the Company pending arbitration. This agreement to
arbitrate shall survive the termination or rescission of this Agreement. All
arbitration shall be before a single arbitrator in accordance with the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes pertaining to individually-negotiated contracts and shall be undertaken
pursuant to the Federal Arbitration Act; provided, however, Executive agrees
that he shall have no right or authority for any dispute to be brought, heard or
arbitrated as a class or collective action, or in a representative or a private
attorney general capacity on behalf of a class of persons or the general public.
Unless the parties mutually agree to self-administer the arbitration or to use a
different arbitration service, it will be administered by the Dallas, Texas
office of the American Arbitration Association. Unless the parties have
previously agreed to a different location in a separate, individual employment
agreement between the Company and Executive or the parties hereafter mutually
agree to another location, any arbitration under this Agreement will be held in
Oklahoma City, Oklahoma. The decision of the arbitrator will be enforceable





--------------------------------------------------------------------------------

Exhibit 10.2


in any court of competent jurisdiction. The arbitrator shall have the discretion
and authority to award such legal and equitable relief as is appropriate upon
the evidence and the applicable law. The arbitrator shall also have the
discretion and authority to award costs and attorney fees to the prevailing
party or, alternatively, may order each party to bear its/his or her own costs
and attorney fees in connection with the arbitration to the extent permitted by
applicable law. The parties agree that punitive, liquidated or indirect damages
shall not be awarded by the arbitrator except to the extent such damages would
have been awarded in a court of competent jurisdiction. Finally, the parties
agree that this Paragraph 15 shall supersede the arbitration provisions
contained in any separate individual employment agreement signed by Executive
and/or any agreement signed by Executive pursuant to any Company policy. To the
extent there is any inconsistency between this Paragraph 15 and such
agreement(s), the provisions of this Paragraph 15 shall control.


16.Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Oklahoma, excluding any
conflicts or choice of law, rule or principle that might otherwise refer
construction or interpretation to the substantive law of another jurisdiction,
except as provided in Paragraph 15 regarding arbitration of disputes pursuant to
the Federal Arbitration Act, or except as preempted by federal law.


17.Confidentiality. Executive shall not disclose, nor have disclosed, directly
or indirectly, the existence of this Agreement or the contents of this Agreement
to any person until such time the Company discloses this Agreement as required
under applicable law. Executive may disclose the terms of this Agreement to an
“Exempt Individual,” which includes: a) his spouse, b) his attorney for purposes
of obtaining legal advice, and c) his accountant or other financial advisor for
purposes of obtaining tax advice, d) the Equal Employment Opportunity Commission
(or any government agency) as more set out in Paragraph 17 below, or e) as
otherwise required by law. Executive shall advise any Exempt Individual to whom
he makes such disclosure of the confidentiality provisions of this Agreement and
any disclosure by such Exempt Individual shall be considered a disclosure by
Executive. A violation of this provision would include any disclosure,
dissemination or duplication of this Agreement or any documents provided with
it, to any third party (except an Exempt Individual) including the media as well
as any disclosure or publication via the internet or social media.


18.Government Agencies. This Agreement (including the Waiver and General
Release) will not prevent Executive from filing a charge, giving testimony or
participating in any investigation conducted by the Equal Employment Opportunity
Commission or any duly authorized agency of the United States or any state.
However, to the fullest extent permitted by law, Executive is waiving the right
to receive any personal monetary recovery or other personal relief should the
Equal Employment Opportunity Commission (or any government agency) pursue any
class or individual charges in part or entirely on Executive’s behalf. Nothing
in this Agreement is intended to prohibit Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. In addition, Executive does not need the prior authorization of
the Company to make any such reports or disclosures, nor is Executive required
to notify the Company that Executive has made such reports or disclosures.
Further,





--------------------------------------------------------------------------------

Exhibit 10.2


nothing in this Agreement prevents or prohibits Executive from communicating
with the Equal Employment Opportunity Commission or other government agency.


19.Section 409A. It is intended that this Agreement comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), the Treasury
regulations and other guidance promulgated or issued thereunder
(“Section 409A”), to the extent that the requirements of Section 409A are
applicable thereto, and after application of all available exemptions, including
but not limited to, the “short-term deferral rule” and the “involuntary
separation pay plan exception,” and the provisions of this Agreement shall be
construed in a manner consistent with that intention. Any provision required for
compliance with Section 409A that is omitted from this Agreement shall be
incorporated herein by reference and shall apply retroactively, if necessary,
and be deemed a part of this Agreement to the same extent as though expressly
set forth herein. To the extent Section 409A is determined to apply to this
Agreement, any reference to the Executive’s termination of employment will mean
a cessation of the employment relationship between the Executive and the Company
which constitutes a “separation from service” as determined in accordance with
Section 409A. If Executive is deemed on the date of termination to be a
“specified employee,” within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then with regard to any payment or the providing of any benefit made under this
Agreement, to the extent required to be delayed in compliance with Section
409A(a)(2)(B) of the Code, and any other payment or the provision of any other
benefit that is required to be delayed in compliance with Section 409A(a)(2)(B)
of the Code, such payment or benefit shall not be made or provided prior to the
earlier of (i) the expiration of the six-month period measured from the date of
Executive’s “separation from service” or (ii) the date of death. On the first
day of the seventh month following the date of “separation from service,” or if
earlier, on the date of death, all payments delayed pursuant to this
subparagraph and Section 409A (whether they would have otherwise been payable in
a single sum or in installments in the absence of such delay) shall be paid or
reimbursed to Executive in a lump sum, and any remaining payments and benefits
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.


20.Entire Agreement/Binding Effect. This Agreement (including the Waiver and
General Release) contains the entire understanding of the parties with respect
to its subject matter. This Agreement supersedes all prior policies, practices,
communications, agreements and understandings between the parties with respect
to its subject matter. This Agreement shall be binding upon the parties hereto
and their respective heirs, legal representatives, successors and assigns.


21.No Admissions. Executive acknowledges that the consideration given by the
Company in this Agreement is made solely to facilitate their transition into
future employment and for settlement purposes. This Agreement (including the
Waiver and General Release) is not an admission by the Company of any
wrongdoing, guilt or liability of any kind. The Company acknowledges that, as of
the date of this Agreement, it has no knowledge that Executive did not perform
his duties at the Company in accordance with applicable law, or that Executive
violated any fiduciary duties to the Company.


22.Parties in Interest and Intended Third-Party Beneficiaries.    All provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
and their respective heirs, successors and assigns, including but not limited to
the Company’s predecessors, assigns, successors, parent, sub-parent, members,
partnerships, and affiliated companies. The General Partner, the Partnership,
and Affiliates are third-party beneficiaries under this Agreement.


23.Acknowledgement of Receipt of Agreement (including Waiver and General
Release). Executive acknowledges to the Company that he has received this
Agreement and the Waiver and





--------------------------------------------------------------------------------

Exhibit 10.2


General Release (attached hereto as Exhibit “A”) and has had at least twenty-one
(21) days after the Delivery Date to consider acceptance of this Agreement and
the Severance Benefit Payment provided hereunder in exchange for the Waiver and
General Release and Executive’s other promises in this Agreement. Executive
represents that he has carefully reviewed the Agreement and the Waiver and
General Release and understands them.


24.Acknowledgement of Consideration Time and Opportunity to Seek Counsel.
Executive has twenty-one (21) days commencing on the Delivery Date in which to
consider whether to enter into this Agreement (and the Waiver and General
Release). Both the Agreement and the Waiver and General Release must be executed
to receive the Severance Benefit Payment. If this Agreement and the Waiver and
General Release are not signed by Executive by the conclusion of the twenty-one
(21) day period, then the Agreement (including the Waiver and General Release)
becomes void and will have no force or effect. If the Agreement and this Waiver
and General Release are signed by Executive prior to the expiration of the
twenty-one (21) days, Executive certifies and agrees that the decision is
knowing and voluntary and is not induced by the Company through (i) fraud,
misrepresentation, or a threat to withdraw or alter the offer, or (ii) an offer
to provide different terms in exchange for signing the Agreement and this Waiver
and General Release before the end of such twenty-one (21) day period. Executive
acknowledges to the Company that he has had sufficient time and opportunity to
consider this Agreement and the Waiver and General Release and represents that
he is signing this Agreement (and the Waiver and General Release) voluntarily
and with full understanding and knowledge of their effects and consequences.
Executive further acknowledges that he has had sufficient opportunity to consult
with an attorney regarding this Agreement (including the Waiver and General
Release) and its effects and consequences before signing the Agreement (and the
Waiver and General Release).


25.Acknowledgement of Revocation Rights. Executive acknowledges that he has a
right to revoke this Agreement (including the Waiver and General Release) within
seven (7) days commencing on the day after the Signature Date and that if he
does revoke the Agreement within that seven-day period, this Agreement
(including the Waiver and General Release) will be null and void and he will not
be eligible for any severance pay or benefits under this Agreement. Any such
revocation must be in writing and must be received within the seven-day period
following execution of the Agreement. Any revocation must be sent or delivered
to Lori Rose, Director of Employee Relations, by facsimile to 405-557-6830 or by
regular mail or express mail or private overnight delivery service to Enable
Midstream Services, LLC, Attn: Lori Rose, Director of Employee Relations, 211 N.
Robinson Ave. #950, Oklahoma City, Oklahoma, 73102. If the Agreement and the
Waiver and General Release are timely executed by Executive and not revoked
within the seven (7) day revocation period, then the Agreement and the Waiver
and General Release will become fully binding upon the Company and Executive.


SIGNATURES CONTAINED ON THE FOLLOWING PAGE





--------------------------------------------------------------------------------

Exhibit 10.2


CAUTION: THIS AGREEMENT AFFECTS IMPORTANT LEGAL RIGHTS AND CONTAINS A WAIVER AND
GENERAL RELEASE OF ALL OF EXECUTIVE’S KNOWN AND UNKNOWN CLAIMS. PLEASE READ THIS
AGREEMENT AND WAIVER AND GENERAL RELEASE CAREFULLY AND CONSULT WITH AN ATTORNEY
BEFORE SIGNING.
“COMPANY”
Enable Midstream Services, LLC, an Oklahoma limited liability company.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
“EXECUTIVE”
Signature:
 
 
 
 
 
Printed Name:
 
 
Signature Date:
 



RETURN THE SIGNED AGREEMENT ALONG WITH THE SIGNED WAIVER AND GENERAL RELEASE TO
THE FOLLOWING ADDRESS OR FAX NUMBER ON OR BEFORE TWENTY-ONE (21) DAYS AFTER THE
DELIVERY DATE:


Enable Midstream Services, LLC
Attn: Lori Rose, Director of Employee Relations
211 N. Robinson Ave. #150
Oklahoma City, OK 73102
Fax: 405-557-6830





























--------------------------------------------------------------------------------

Exhibit 10.2


Exhibit A


WAIVER AND GENERAL RELEASE
1.Scope of Waiver and General Release. In consideration of the severance
benefits offered to Executive by Enable Midstream Services, LLC under
Executive’s Special Severance Agreement and General Release attached hereto and
incorporated herein by reference (the “Agreement”), Executive hereby RELEASES,
WAIVES, SETTLES, ACQUITS, and FOREVER DISCHARGES Enable Midstream Services, LLC,
Enable Midstream Partners, LP, Enable GP, LLC, Affiliates and each of those
entities’ predecessors, successors, affiliates, parents, subsidiaries, partners,
members, owners, managers, attorneys, plan administrators, employees, officers,
directors and agents (hereafter collectively referred to as the “Enable
Parties”) from all claims, debts, demands, obligations, liabilities, suits,
liens, rights, offsets, and/or causes of action or other similar items, of
whatever nature, for damages or costs of any kind, including but not limited to
actual damages, additional damages, exemplary damages, punitive damages,
liquidated damages, emotional distress and/or consequential damages, interest,
costs of court, and/or attorneys’ fees, alleged upon any legal or equitable
theory whatsoever, whether or not previously asserted, whether now known or
unknown to Executive, except as set out in Paragraph 2 below.


Executive represents that he or she understands that this Waiver and General
Release forfeits all rights to sue the Enable Parties for any reason related to
his or her former employment, including but not limited to claims that he or she
was discriminated against or harassed because of race, gender, age, religion,
national origin, military status, workers’ compensation retaliation claims, FMLA
claims, sexual orientation, disability or any other status protected by law.
This Waiver and General Release also forfeits all rights to allege that
Executive was retaliated against for any reason, or denied any money, benefits,
leave, or any other term of employment, or that the Enable Parties breached any
contract with Executive (including any alleged employment contract or other
prior severance agreements). Further, Executive represents that he or she
understands that this Waiver and General Release forfeits any future right to
payment under the STI or LTI as of the Termination Date, including any right to
payment which Executive may otherwise be eligible to receive if continuously
employed and all rights to sue the Enable Parties for any reason related to
payments made under the Plan.


This Waiver and General Release includes, but is not limited to, claims arising
under express or implied contracts of employment, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act of 1990, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Pregnancy
Discrimination Act of 1978, the Equal Pay Act, the Civil Rights Act of 1991, the
Rehabilitation Act of 1973, the Americans With Disabilities Act, the Employee
Retirement Income Security Act of 1974, the Uniformed Services Employment and
Reemployment Rights Act of 1994 and the Veterans Reemployment Rights Act (all as
amended from time to time).  This Waiver and General Release also includes, but
is not limited to, any rights Executive may have under the Worker Adjustment and
Retraining Act of 1988, the Fair Labor Standards Act, the Family and Medical
Leave Act, the Occupational Safety and Health Act, and any other federal, state
and/or municipal statutes, orders or regulations pertaining to labor, employment
and/or employee benefits. This Waiver and General Release also applies to all
tort claims including exposure, “public policy” claims, and to any claims
Executive may have against the Enable Parties for fraudulent inducement or
misrepresentation, defamation, wrongful termination, infliction of emotional
distress, negligent supervision, negligent hiring and retaliation claims in
connection with workers’ compensation or alleged “whistleblower” status or on
any other basis whatsoever.




 





--------------------------------------------------------------------------------

Exhibit 10.2


2.Claims that are Not Released. This Waiver and General Release does not waive
claims that arise after the date of Executive’s execution of this Waiver and
General Release and does not release any claims that may not be released as a
matter of law.  This Waiver and General Release does not release claims for
benefits promised in the Agreement or the Plan.  This Waiver and General Release
will not prevent Executive from doing any of the following:


a.Seeking unemployment compensation, disability insurance, or workers’
compensation benefits from the appropriate agency of the state in which
Executive lives and works; or


b.Filing a charge, giving testimony or participating in any investigation
conducted by the Equal Employment Opportunity Commission or any other government
agency.  However, to the fullest extent permitted by law, Executive is hereby
waiving the right to receive any personal monetary recovery or other personal
relief should the Equal Employment Opportunity Commission (or other government
agency) pursue any class or individual charges in part or entirely on
Executive’s behalf.  Executive will not seek, will not be entitled to recover,
and agrees to waive any monetary benefits or recovery against the Enable Parties
in connection with any such claim, charge or proceeding from any action against
the Enable Parties before any federal, state, or local administrative agency or
before any federal, state, or local court, for allegations arising up to and
through the date of his or her signature on this Waiver and General Release,
without regard to who has brought such complaint, lawsuit, or charge.


3.Representation Regarding Pending Claims. Executive represents that,
notwithstanding the scope of this Waiver and General Release, he has not filed
any claims against the Enable Parties with any court and no such claims are
currently pending.


4.Attorneys. Executive represents that he has been advised that the Agreement,
including this Waiver and General Release, is a binding legal document with
legal consequences, and that he should, within the time limits identified
herein, and to the extent he deems necessary, seek competent legal counsel to
determine the legal effect of the Agreement.


5.Time for Consideration and Execution. Executive has twenty-one (21) days
commencing on the Delivery Date in which to consider whether to enter into the
Agreement (and this Waiver and General Release). If the Agreement and this
Waiver and General Release is not signed by Executive by the conclusion of the
twenty-one (21) day period, then the Agreement (including the Waiver and General
Release) becomes void and will have no force or effect. If the Agreement (and
this Waiver and General Release) is signed by Executive prior to the expiration
of the twenty-one (21) days, Executive certifies and agrees that the decision is
knowing and voluntary and is not induced by the Enable Parties through (i)
fraud, misrepresentation, or a threat to withdraw or alter the offer, or (ii) an
offer to provide different terms in exchange for signing the Agreement and this
Waiver and General Release before the end of such twenty-one (21) day period.
Additionally, if executed by Executive prior to the expiration of the twenty-one
(21) days, Executive will be considered to have voluntarily waived any remaining
time otherwise available in which to consider the Agreement and this Waiver and
General Release. The parties agree that any changes made to the Agreement and
this Waiver and General Release from the version originally presented to
Executive, whether those changes are deemed material or non-material, do not
extend the twenty-one (21) day period Executive has been given to consider the
Agreement.


6.Revocation. For a period of seven (7) days following Executive’s execution of
the Agreement and this Waiver and General Release, Executive may revoke the
Agreement and this Waiver and General Release for any reason by delivering
written notice of such revocation to Lori Rose, Director of Employee





--------------------------------------------------------------------------------

Exhibit 10.2


Relations, by facsimile to 405-557-6830 or by regular mail or express mail or
private overnight delivery service to Enable Midstream Services, LLC, Attn: Lori
Rose, Director of Employee Relations, 211 N. Robinson Ave. #150, Oklahoma City,
Oklahoma, 73102. Executive acknowledges that should he decide to revoke the
Agreement (including this Waiver and General Release), the Agreement will be
null and void, and he will not be entitled to any severance payments or other
benefits provided by the Agreement.


7.Effective Date. Executive acknowledges that the Agreement (including this
Waiver and General Release) will not take effect until the seven (7) day
revocation period has expired without the Agreement having been revoked. As a
result, until the Agreement (including this Waiver and General Release) becomes
irrevocable, the Company shall have no obligation to make any of the payments or
take any of the other actions required by the Agreement. If the Agreement and
this Waiver and General Release are timely executed by Executive and not revoked
within the seven (7) day revocation period, then the Agreement and this Waiver
and General Release will become fully binding upon the Company and Executive.


CAUTION: THIS AGREEMENT AFFECTS IMPORTANT LEGAL RIGHTS AND CONTAINS A WAIVER AND
GENERAL RELEASE OF ALL OF EXECUTIVE’S KNOWN AND UNKNOWN CLAIMS. PLEASE READ THIS
CAREFULLY AND CONSULT WITH AN ATTORNEY BEFORE SIGNING.
“EXECUTIVE”
Signature:
 
 
 
 
 
Printed Name:
 
 
Signature Date:
 







RETURN THE SIGNED AGREEMENT ALONG WITH THE SIGNED WAIVER AND GENERAL RELEASE TO
THE FOLLOWING ADDRESS OR FAX NUMBER ON OR BEFORE TWENTY-ONE (21) DAYS AFTER THE
DELIVERY DATE:


Enable Midstream Services, LLC
Attn: Lori Rose, Director of Employee Relations
211 N. Robinson Ave. #150
Oklahoma City, OK 73102
Fax: 405-557-6830





